Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2004

McCauley v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2342




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"McCauley v. Comm Social Security" (2004). 2004 Decisions. Paper 781.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/781


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2342


                              JAMES MCCAULEY,
                                    o/b/o
                          DEBORAH MCCAULEY, deceased

                                                                    Appellant

                                           v.

           COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION


                    On Appeal from the United States District Court
                            for the District of New Jersey
                              (D.C. Civ. No. 01-04953)
                   Honorable Dickinson R. Debevoise, District Judge


                       Submitted under Third Circuit LAR 34.1(a)
                                    April 22, 2004

  BEFORE: SCIRICA, Chief Judge, and ROSENN and GREENBERG, Circuit Judges

                                 (Filed: April 23, 2004)


                              OPINION OF THE COURT


GREENBERG, Circuit Judge.

      This matter comes on before this court on appeal from an order entered in the

district court on March 11, 2003, affirming a decision of the Commissioner of Social
Security denying decedent Deborah McCauley’s claim for disability payments. Even

though Deborah McCauley died on April 11, 1997, and her husband is prosecuting these

proceedings, as a matter of convenience we refer to the plaintiff-appellant simply as

McCauley. The parties are familiar with the facts so we do not set them forth at length.

The appeal is unusual in that the Commissioner confesses error and requests that we

remand the case for further proceedings.

       The following procedural steps were taken in this case. McCauley applied for

disability benefits on January 18, 1995. The Commissioner denied her application

initially and on reconsideration following which McCauley requested a hearing which

was held on July 8, 1996. After an ALJ made a decision that McCauley was not disabled

she successfully sought review from the Appeals Council which remanded the matter.

Subsequently, on December 17, 1998, there was a new hearing before a different ALJ

who on June 17, 1999, issued a new decision denying benefits at the second step of the

familiar five-step sequential evaluation process for determining whether a claimant is

under a disability. See 20 C.F.R. § 404.1520; Williams v. Sullivan, 970 F.2d 1178, 1180

(3d Cir. 1992). McCauley then again sought review before the Appeals Council but this

time she was not successful and thus the ALJ’s decision became final.

       McCauley then instituted an action in the district court seeking review of the final

decision pursuant to 42 U.S.C. § 405(g). Eventually the district court entered an order

affirming the Commissioner on M arch 11, 2003, following which M cCauley appealed to



                                             2
this court pursuant to 28 U.S.C. § 1291. We exercise plenary review over the order of the

district court, see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000), and plenary review

over legal questions, see Krysztoforski v. Chater, 55 F.3d 857, 858 (3d Cir. 1995). While

we routinely review the factual component of a decision of the Commissioner to

determine if it is supported by substantial evidence, see Richardson v. Perales, 402 U.S.

389, 390, 91 S.Ct. 1420, 1422 (1971), that principle is of limited significance here as the

ALJ denied McCauley’s claim at the second step of the sequential evaluation process and

we are reversing the district court’s decision affirming that disposition and directing a

remand to the Commissioner for further proceedings. Thus, except for the finding at the

first step of the sequential analysis, i.e., McCauley was not engaging in substantial

activity, a finding she obviously accepts, we do not have factual findings to review.

       The determination that we must make is whether we should direct the district court

to order an award of benefits, as McCauley urges, or whether we should direct that court

to remand the case to the Commissioner for further proceedings, as she urges. We are

satisfied that even though there has been a substantial record developed here, still the

record should be expanded further by the retention of a medical expert by the ALJ,

because, as the Commissioner acknowledges, and as our opinion in Newell v.

Commissioner, 347 F.3d 541 (3d Cir. 2003), makes clear, the date of McCauley’s

disability if she is found to be disabled is potentially significant. Appellee’s br. at 12.

See also Appellant’s br. at 43 n.10. Moreover, the Commissioner in the first instance



                                               3
should consider the impact of McCauley’s morbid obesity which she acknowledges is a

germane factor. Appellee’s br. at 13.

       In reaching our result we point out that our opinion in Newell was not rendered

before the district court’s disposition of this case and thus the parties did not have the

benefit of it at any stage of the proceedings in this case prior to this appeal. Indeed, we

had not even decided the earlier case of Beasich v. Commissioner, 66 Fed. Appx. 419,

2003 WL 21299604, No. 02-3627 (3d Cir. June 6, 2003), a not precedential opinion on

which McCauley relies and which is similar to Newell, until after the district court ruled

in this matter. Certainly on the remand the Commissioner should consider Newell.

       For the foregoing reasons we will vacate the order of M arch 11, 2003, and will

remand the case to the district court which in turn should remand it to the Commissioner

for further proceedings consistent with this opinion.




                                              4